Citation Nr: 0725971	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  04-02 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for sensorineural 
hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The veteran was scheduled for a hearing at the RO; however, 
he did not report to that hearing, and he has not since 
requested another hearing.

These matters were before the Board in August 2006 and were 
then remanded for further development.


FINDINGS OF FACT

1. The evidence of record establishes that the veteran does 
not have a current sensorineural hearing loss condition 
related to his period of service.

2. The evidence of record establishes that the veteran does 
not have a current tinnitus condition related to his period 
of service.


CONCLUSIONS OF LAW

1. Sensorineural hearing loss was not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2006).

2. Tinnitus was not incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2006), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  During the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements apply to all five elements 
of a service connection claim, including the disability 
rating and effective date of the award.

In this regard, December 2002 and August 2006 letters to the 
veteran from the Agency of Original Jurisdiction (AOJ) 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection, and the division of 
responsibility between the veteran and VA for obtaining that 
evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2006), these letters together 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, including the disability rating and effective date of 
the award; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide any 
information or evidence in his possession that pertained to 
the claim.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in August 2006.  Thereafter, 
he was afforded an opportunity to respond, and the AOJ then 
subsequently reviewed the claim and issued a statement of the 
case to the veteran in May 2007.  Under these circumstances, 
the Board finds that the notification requirements of the 
VCAA have been satisfied.  Pelegrini v. Principi, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, lay 
statements submitted on the veteran's behalf, and written 
statements from the veteran and his representative.

The Board notes that, in accordance with the Board's August 
2006 remand, the veteran was scheduled for VA compensation 
and pension examinations in connection with his hearing loss 
and tinnitus claims on December 13, 2006.  The veteran was 
provided notice of these examination appointments in a letter 
from the VA Medical Center to the veteran's address at I. 
Avenue.  The record reflects that the August 2006 VCAA letter 
was sent to the veteran at an address on D. Street.  
Furthermore, a note dated May 2007 indicates a change in the 
veteran's address from D. Street to I. Avenue, and that a copy 
of the May 2007 Supplemental Statement of the Case (SSOC) and 
accompanying notice letter was sent to the veteran at both 
addresses.

In a July 2007 statement, the veteran's representative argued 
that it was not clear from the records that the veteran 
received timely notice of the scheduled VA examination, as 
the notice of failure to report of the VA examination had one 
address, while the subsequent Supplemental Statement of the 
Case had another.  The representative furthermore argued that 
there was thus significant doubt whether the AOJ had fully 
complied with the Board's August 2006 remand instructions, 
and that the case should therefore be returned to the AOJ for 
clarification of the veteran's address, with instructions to 
schedule the veteran for another VA examination.

The Board has considered the above.  However, the Board finds 
that even if the veteran's address of record was not changed 
to I. Avenue until after the scheduled date of his 
examinations, and that the notice of the scheduled December 
2006 examinations was thus sent to the incorrect address, the 
veteran was on notice that he had missed scheduled 
examinations by virtue of his receipt of the May 2007 SSOC.  
In the May 2007 SSOC, the RO explained the following: that 
the veteran had failed to report to the scheduled 
examination; that no request to rescheduled the examination 
was received; that, in the absence of such a request, or an 
indication that the veteran was willing to report for an 
examination, his claim was to be considered on the basis of 
the evidence of record; and that evidence expected from the 
examination that might have been material to the outcome of 
this claim could not be considered.  Also, the notice letter 
accompanying the May 2007 SSOC informed the veteran that he 
had 60 days to respond to the SSOC with comment or additional 
information before his case was returned to the Board.

It is presumed that government officials have properly 
discharged their official duties.  Clear evidence to the 
contrary is required to rebut this "presumption of 
regularity".  Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
The presumption of regularity applies to procedures at the 
RO.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Use of an 
incorrect address for a claimant constitutes the "clear 
evidence" required to rebut the presumption of regularity.  
Crain v. Principi, 17 Vet. App. 182, 187 (2003).

The Board therefore presumes that the indication by the RO 
that the veteran's address had changed from D. Street to I. 
Avenue in May 2007 was properly discharged, and that the 
sending of the May 2007 SSOC to the I. Avenue address was 
also proper.

The veteran did not respond to the SSOC, and did not express 
any further willingness to report to a future examination.  
Furthermore, the veteran's representative does not allege 
that the SSOC was sent to the wrong address, nor expresses 
willingness on the part of the veteran to report for a new 
examination, should any such examination be rescheduled.  
Thus, under the circumstances of the case, the Board finds 
that VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that a remand for another VA examination would serve no 
further useful purpose.

Therefore, the Board will decide the instant claim based on 
the evidence of record.  See 38 C.F.R. § 3.655(b) (2006).

II. Service Connection

The veteran argues that he is entitled to service connection 
for sensorineural hearing loss and tinnitus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

In the instant case, the veteran's service medical records 
indicate that, on January 1972 entrance examination, the 
veteran was noted to have had a normal evaluation of the 
ears, the veteran reported that he had never had hearing 
loss, and the veteran's audiological evaluation showed that 
the hearing threshold levels at 500, 1000, 2000, and 4000 
hertz were respectively 20, 15, 15, and 15 on the right; and 
20, 10, 15, and 20 on the left.  The veteran was given a pre-
assignment audiogram for noise hazardous duty in July 1972.  
The audiological evaluation indicated the following results: 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were respectively 30, 15, 35, 55, and 60 on the right; 
and 65, 75, 65, 60, and 55 on the left.  August 1972 
audiological evaluation indicated the following results: 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were respectively 30, 15, 35, 45, and 55 on the right; 
and 65, 75, 65, 60, and 55 on the left.  At that time, it was 
noted an ear, nose, and throat consultation was suggested.  
An August 1972 ear, nose, and throat consultation note 
indicates that the veteran had complained of recent 
headaches, that a recent audiogram indicated markedly 
decreased hearing in the left ear, that the provisional 
diagnosis was hearing deficiency, and that the veteran failed 
to show for his appointment.  In October 1973, the veteran 
was given another monitoring audiogram for noise hazardous 
duty.  The audiological evaluation indicated the following 
results: hearing threshold levels at 500, 1000, 2000, 3000, 
and 4000 hertz were respectively 15, 20, 30, 25, and 20 on 
the right; and 25, 20, 35, 30, and 25 on the left.  In 
December 1973, the veteran was given another monitoring 
audiogram, and at that time it was noted that the veteran had 
been assigned to noise hazardous duty for six months.  The 
audiological evaluation indicated the following results: 
hearing threshold levels at 500, 1000, 2000, 3000, and 4000 
hertz were respectively 25, 15, 25, 25, and 20 on the right; 
and 35, 30, 35, 40, and 30 on the left.  On separation 
examination in December 1974, the veteran was noted to have 
had a normal evaluation of the ears, and no ears or hearing 
problems were noted.  Also, the veteran noted on his report 
of medical history that he did not have nor had ever had 
hearing loss.  The veteran's audiological evaluation showed 
that the hearing threshold levels at 500, 1000, 2000, 3000, 
and 4000 hertz were respectively 15, 10, 20, 20, and 15 on 
the right; and 15, 10, 20, 20, and 20 on the left.

The Board has reviewed VA medical treatment records dated 
from January 1995 to February 1996 and from April 2002 to 
January 2003.  These records indicate that in December 2002, 
the veteran complained of left ear pain for 3 days radiating 
to his head and back, and that the veteran reported a history 
of ear problems related to a muzzle blast while in service.  
Also, in December 2002, the veteran was noted to be hard of 
hearing in the left ear.  The medical records do not reflect 
complaints of or treatment for tinnitus.

The veteran also submitted 5 lay statements in support of his 
claim from friends and family members.  Each statement 
essentially asserts that the veteran had a left ear problem, 
that he complained of left ear problems and had problems 
hearing when he returned from service, and that he had no 
problems with his ears prior to service.

Proceeding as the Board must, on the current record, the 
Board finds a preponderance of the evidence to be against the 
veteran's claims of entitlement to service connection for 
hearing loss and tinnitus.

Although hearing loss is noted in the post-service medical 
record, and lay statements from the veteran's friends and 
family indicate that he has left ear hearing problems that he 
has had since service, the medical record does not contain 
evidence that the veteran's current auditory threshold in any 
of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater, that the thresholds for at 
least three of these frequencies are 25 decibels or greater, 
or that speech recognition scores using the Maryland CNC Test 
are less than 94 percent for either ear.  Thus, despite 
reports of left ear hearing problems in the record, there is 
no adequate medical evidence to establish a current hearing 
loss disability under 38 C.F.R. § 3.385.  Moreover, the 
medical record indicates no current diagnosis of, treatment 
for, or complaints of tinnitus.

Furthermore, the first indication of hearing loss complaints 
in the post-service medical record is in December 2002, more 
than 25 years after the veteran's period of service, and 
there is no competent medical evidence of record linking any 
current hearing loss or tinnitus to the veteran's period of 
service.

The Board notes that the veteran's service medical records 
indicate that the veteran may have incurred a loss of hearing 
while in service, but that such records are ambiguous as to 
whether the veteran incurred a permanent hearing disability 
during his period of service.  The records indicate that 
during his period of service, the veteran was assigned to 
noise hazardous duty for at least six months.  Also, in-
service audiograms indicate that, at various points during 
his period of service, the veteran's hearing seemed to have 
gotten considerably worse.  Furthermore, in August 1972, the 
veteran was noted to have had markedly decreased hearing in 
the left ear, and the provisional diagnosis was hearing 
deficiency.  However, the veteran's audiograms indicate that 
his hearing was worst in July and August 1972, and that 
between then and his audiograms in October and December 1973, 
his hearing test scores improved.  Also, on separation 
examination in December 1974, the veteran was noted to have 
had a normal evaluation of the ears, no ear or hearing 
problems were noted, and the veteran noted on his report of 
medical history that he did not have nor had ever had hearing 
loss.  Furthermore, the veteran's audiological scores on 
January 1972 entrance examination and on December 1974 VA 
separation examination were essentially the same, which tends 
to show that the veteran's hearing did not get permanently 
worse during his period of service.

Also, the veteran's in-service medical evidence regarding 
hearing problems, combined with his own statements and the 
lay statements of his friends and family members, indicates 
that a hearing problem may be related to service.  See Barr 
v. Nicholson, No. 04-0534 (U.S. Vet. App. June 15, 2007) 
(Where a disability may be diagnosed by its unique and 
readily identifiable features, the presence of disability is 
not necessarily a determination "medical in nature", and 
may be capable of lay observation).  However, given the 
ambiguity of the evidence contained in the service medical 
records with respect to whether the veteran incurred 
permanent hearing loss, as well as the lack of post-service 
medical evidence of hearing loss until many years after the 
veteran's period of service, such evidence tending to show 
that a hearing problem may be related to service is not 
adequate to establish that any current hearing loss or 
tinnitus condition was incurred in service, absent a 
competent medical opinion establishing as much.

Moreover, notwithstanding any evidence of any hearing loss 
incurred in service and continuing after service, the medical 
evidence of record is again inadequate to establish either a 
current hearing loss condition or current tinnitus condition.  
Service connection is specifically limited to cases where in-
service incidents of disease or injury have resulted in 
disability so that, in the absence of proof of a disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Thus, in the absence of adequate 
medical evidence of a hearing loss disability under the 
provisions of 38 C.F.R. § 3.385, or any medical diagnosis of 
tinnitus, the veteran's claims for these conditions can not 
be substantiated.

Accordingly, entitlement to service connection for neither 
sensorineural hearing loss nor tinnitus is warranted.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.


ORDER

Entitlement to service connection for sensorineural hearing 
loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


